DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-37, 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over SAMSUNG "Necessary enhancement for Uu based V2X", R1-160581, 3GPP TSG RAN WG1 #84, St. Julian's, Malta, \agenda Item 7.3.3.2.1, February 15-19, 2016, 5 pages (hereinafter Samsung) in view of Ahmad et al (US Pat. Pub. No. 2019/0124489).

Regarding claim 22, Samsung discloses an apparatus of a vehicle-to-everything (V2X) server, the apparatus comprising: electronic memory to store information on geographic coordinates of a User Equipment (UE) in a partitioned cell communication area (section 5 first paragraph discloses vehicles for V2X communication to use group RNTI); and one or more processors coupled to the memory and configured to: decode a V2X message from a User Equipment (UE) (section 5 first paragraph discloses the group RNTI for the UE using RRC); and (section 5 first paragraph discloses multicast/broadcast vehicles for V2X communication to use group RNTI).  
Samsung fails to explicitly disclose the UE including a vehicle UE or a pedestrian UE; cause communication with the UE over a multicast-broadcast (MB) UU link; transmits a V2X message including information about geographical coordinates of the UE; and determine a target geographic area for a downlink DL broadcast communication based on the information about the geographical coordinates of the UE.  However, in the same field of endeavor, Ahmad et al discloses the UE including a vehicle UE or a pedestrian UE (see at least paragraph 52 fig. 5[502] discloses WTRU maybe a vehicle or carried by a pedestrian); cause communication with the UE over a multicast-broadcast (MB) UU link (see at least paragraph 69); transmits a V2X message including information about geographical coordinates of the UE (see at least paragraph 3 and 91 discloses V2X WTRU transmits message to a V2X application server, message including information about a geographic area of the WTRU); and determine a target geographic area for a downlink DL broadcast communication based on the information about the geographical coordinates of the UE (see at least paragraph 3 and 92 discloses that based on receiving message, determines V2X function to get an RSU address).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Ahmad et al into the system of Samsung for purpose of request the RSU address associated with a particular geographic region.
Regarding claim 23, Samsung discloses the one or more processor are further to determine, based on the information about the geographic coordinates of the UE a geographic sub-area identifier corresponding to a geographical sub-area of a partitioned cell communication area (section 5 first paragraph).  
Regarding claim 24, Samsung discloses the one or more processor are to configure the DL broadcast communication by coordinating an inter-cell broadcast transmission schedule (section 5 second paragraph and third paragraph).  
Regarding claim 25, Samsung discloses the one or more processor are further to associate the information with a cell ID of the UE (section 5 second paragraph and third paragraph).  
Regarding claim 26, Samsung discloses the V2X server corresponds to an evolved Node B (eNodeB) (section 5 first paragraph).  
Regarding claim 27, Samsung discloses including a radio frequency circuitry coupled to the processor (section 5 first paragraph).  
Regarding claim 28, Samsung discloses including a front-end module coupled to the radio frequency circuitry (section 5 first paragraph).  
Regarding claim 29, Samsung discloses a non-transitory computer readable storage medium having stored thereon instructions that, when implemented by a computing device, cause the computing device to: decode a V2X message from a User Equipment (UE) (section 5 first paragraph discloses vehicles for V2X communication to use group RNTI); and configure the DL broadcast communication to the target geographic area (section 5 first paragraph discloses multicast/broadcast vehicles for V2X communication to use group RNTI).  
Samsung fails to explicitly disclose transmits a V2X message including information about geographical coordinates of the UE; and determine a target geographic area for a downlink DL broadcast communication based on the information about the geographical coordinates of the UE.  However, in the same field of endeavor, Ahmad et al discloses the UE including a vehicle UE or a pedestrian UE (see at least paragraph 52 fig. 5[502] discloses WTRU maybe a vehicle or carried by a pedestrian); cause communication with the UE over a multicast-broadcast (MB) UU link (see at least paragraph 69); transmits a V2X message including information about geographical coordinates of the UE (see at least paragraph 3 and 91 discloses V2X WTRU transmits message to a V2X application server, message including information about a geographic area of the WTRU); and determine a target geographic area for a downlink DL broadcast communication based on the information about the geographical coordinates of the UE (see at least paragraph 3 and 92 discloses that based on receiving message, determines V2X function to get an RSU address).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Ahmad et al into the system of Samsung for purpose of request the RSU address associated with a particular geographic region.
Regarding claims 30-32, see above rejection of claims 23-25.
Regarding claim 33, Samsung discloses an apparatus of a eNodeB, the apparatus comprising: means for decoding a V2X message from a User Equipment (UE) (section 5 first paragraph discloses vehicles for V2X communication to use group RNTI); and means for configuring the DL broadcast communication to the target geographic area (section 5 first paragraph discloses multicast/broadcast vehicles for V2X communication to use group RNTI).  
Samsung fails to explicitly disclose transmits a V2X message including information about geographical coordinates of the UE; and means for determining a target geographic area for a downlink DL broadcast communication based on the information about the geographical coordinates of the UE.  However, in the same field of endeavor, Ahmad et al discloses the UE including a vehicle UE or a pedestrian UE (see at least paragraph 52 fig. 5[502] discloses WTRU maybe a vehicle or carried by a pedestrian); means for causing communication with the UE over a multicast-broadcast (MB) UU link (see at least paragraph 69); transmits a V2X message including information about geographical coordinates of the UE (see at least paragraph 3 and 91 discloses V2X WTRU transmits message to a V2X application server, message including information about a geographic area of the WTRU); and determine a target geographic area for a downlink DL broadcast communication based on the information about the geographical coordinates of the UE (see at least paragraph 3 and 92 discloses that based on receiving message, determines V2X function to get an RSU address).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Ahmad et al into the system of Samsung for purpose of request the RSU address associated with a particular geographic region.
Regarding claims 34-36, see above rejection of claims 23-25.
Regarding claims 37, 39 and 41, Ahmad et al discloses wherein the V2X message is from an application layer of the UE to the V2X server (paragraph 3).  

Response to Arguments
Applicant's arguments, filed on October 28, 2021, with respect to claims 22, 29 and 33 have been considered but are moot in view of the new ground(s) of rejection necessitated by the new limitations added to independent claims 21, 29 and 35.  See the above rejection of claims for the relevant citations found in Samsung and Ahmad et al disclosing the limitations. 
Terminal Disclaimer (TD) approved.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Uchiyama (US Pat. Pub. No. 2018/0255525) directed toward V2X communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642